Citation Nr: 1737805	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-38 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus; and if so, whether the criteria for service connection are met.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss; and if so, whether the criteria for service connection are met.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from September 1954 to May 1957 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2017, the Veteran testified at a hearing (video conference) at the RO before the undersigned Veterans Law Judge (VLJ).  Hearing transcripts have been associated with the record.

The Veteran's claims for service connection for tinnitus and bilateral hearing loss were denied in a December 1994 rating decision.  The RO determined the Veteran's available service records contained no evidence showing treatment or diagnosis for tinnitus or hearing loss in service or at separation and that the Veteran did not have hearing loss that met VA's criteria for service connection.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The December 1994 decision thereby became final. 

Since that final decision, the Board finds that the Veteran has submitted new and material evidence.  Specifically, the Veteran testified in June 2017 that he experienced acoustic trauma during his service, had experienced a ringing in his ears from during his active service to the present day, and was currently being treated for hearing loss.   The Veteran also submitted a July 2017 private medical record which noted that the Veteran suffered from right ear hearing loss.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's tinnitus began in service and that he has a current diagnosis of hearing loss.  Because new and material evidence has been submitted, the Board will reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in December 1994, the RO denied the Veteran's claims for service connection for tinnitus and bilateral hearing loss on the basis that the evidence did not show diagnosis for tinnitus or hearing loss in service or at separation and that the Veteran did not have hearing loss of sufficient severity for service connection; the Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2.  Evidence received since the December 1994 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus and bilateral hearing loss.

3.  After affording the Veteran the benefit of the doubt, the Veteran's tinnitus is etiologically related to his military service.





CONCLUSIONS OF LAW

1.  The December 1994 rating decision denying service connection for tinnitus and bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus and bilateral hearing loss has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for tinnitus has been met. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection tinnitus directly due to active service.  Specifically, he asserts that this disability began during service after suffering from acoustic trauma while operating anti-aircraft artillery. 

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the record demonstrates that the Veteran currently has tinnitus.  With regard to tinnitus, the Veteran's lay statements record the Veteran's complaints of ringing in his ears.  The presence of tinnitus was recorded in a 1994 audiological examination report, a December 2014 VA treatment note reported constant tinnitus in the Veteran's right ear, and during his June 2017 hearing, the Veteran testified that he was still experiencing a ringing in his ears.  Thus, the requirement for a present disability has been met.  Shedden, supra.  

Second, the record supports a finding of an in-service incurrence.  In June 2017, the Veteran testified that he was exposed to noise through lack of ear protection while firing anti-aircraft artillery, and that he experienced ringing in the ears during service.  The Veteran's report of military noise exposure is consistent with his military occupational specialty of an anti-aircraft artillery crewman.  Based on the Veteran's assertions and his military occupation, the Board finds exposure to hazardous noise in service to be consistent with the circumstances of his service.  Thus, the requirement for an in-service incurrence has been met. See id.

The remaining question is whether the Veteran's tinnitus is causally related to the noise exposure in service.  In that regard, service connection for chronic diseases, such as tinnitus, may be established by a showing of a continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Here, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's tinnitus is related to service, despite the lack of recorded evidence during service.  The Veteran has consistently reported that he experienced tinnitus in and since service that continues to the present day.  At a May 1994 VA examination, the Veteran reported that he began to suffer symptoms of tinnitus during service.  At his June 2017 hearing the Veteran testified that he began experiencing a ringing in his ears while he was in service and that it continued thereafter.  As tinnitus is a condition capable of lay observation, and the Board finds the Veteran credible as to continuity of symptomatology, the Veteran's lay statements support a finding of nexus.

Finally, the Board notes that there is no negative etiological opinion of record.  Indeed, the August 2014 VA examiner determined an etiological opinion could not be rendered without resort to speculation.  Because the examiner failed to render an opinion, the examination report does not constitute evidence for or against a finding of nexus.

Thus, the only competent and credible nexus evidence of record is the Veteran's statements regarding the symptomatology he has experienced in and continuously after service.  Thus, nexus is established.  See Shedden, supra.  

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence sufficient to reopen the previously denied service-connection claim for tinnitus has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied service-connection claim for bilateral hearing loss has been received, the application to reopen is granted.

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim of service connection for a bilateral hearing disability, remand is required to obtain a new VA examination.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The McLendon standards are met in this instance for the Veteran's bilateral hearing disability claim.  Specifically, the Veteran has a current diagnosis of a right ear hearing loss and has asserted that he suffers bilateral hearing loss, the Veteran was exposed to hazardous noise in service, and the Veteran has provided lay and medical evidence that his hearing loss has progressed since service; however, there is insufficient evidence of record to decide the claim.  Consequently, remand for an examination and etiology opinion is warranted.  See id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records to the present. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After completing the directive above, provide the Veteran with an examination to determine the current extent and etiology of his bilateral hearing loss. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

(a) The current severity of the Veteran's bilateral hearing loss.

(b) Whether it is at least as likely as not (50 percent probability) that hearing loss in both or either ears manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must also review and discuss the record.  The examiner is to take into consideration the Veteran's credible and competent statements of in-service noise exposure through artillery fire and anti-aircraft gun fire.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After undertaking any other appropriate development deemed necessary, readjudicate the bilateral hearing loss claim.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


